Citation Nr: 0940236	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  04-35 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable rating for residuals of a stress 
fracture of the right pubic ramus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to 
December 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.   

This case was remanded by the Board in September 2007 for 
further development and for the reasons outlined below is 
again REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the Veteran if 
further action is required.

Additionally, it appears that in statements dated in March 
and April 2003, the Veteran raised three claims that have not 
been addressed by the RO, including service connection for 
the left pubic ramus, arthritis, and insomnia.  These claims 
are referred to the RO.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In the 
present case, the Board finds that additional development is 
required in order to satisfy VA's obligations under the VCAA.  

In the Veteran's July 2009 statement, he indicated that his 
disability presently on appeal had gotten worse.  VA's 
General Counsel has indicated that when a claimant asserts 
that the severity of a disability has increased since the 
most recent rating examination, an additional examination is 
appropriate. VAOPGCPREC 11-95 (April 7, 1995) (while the 
Board is not required to direct a new examination simply 
because of the passage of time, a new examination is 
appropriate when the claimant asserts that the disability in 
question has undergone an increase in severity since the time 
of the last examination).  

Further, the Veteran last underwent a VA examination in March 
2003.  Subsequently, in the September 2007 remand by the 
Board, a second VA examination was ordered.  Regrettably, 
notice of the examination was sent to an incorrect address 
and he was never accorded the examination.  

Therefore, another remand for a VA examination is necessary 
to properly adjudicate his claims on appeal.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (remand by the Board confers on 
an appellant the right to VA compliance with the terms of the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with those terms).

Finally, additional records should also be requested.  Along 
with his July 2009 statement, the Veteran sent an 
authorization and consent form for records from Core 
Physicians.  He also indicated that he was treated by them in 
May 2009 for the disability presently on appeal.  The Board 
notes that Core Physicians' records dated from August 1998 to 
February 2003 are already in the file.      

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the 
VA Medical Center (VAMC) in Nashville, 
Tennessee, for the period from May 2009 
to the present.  Any negative response 
should be noted in the file.

2.  Request records from Core Physicians, 
1114 West 7th Street, Columbia, Tennessee 
38401, from February 2003 to the present. 

3.  Make arrangements for the Veteran to 
be afforded an examination to evaluate 
his current right pubic ramus disability.  
Notice of the examination should be sent 
to the Veteran's last known address.

The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.

The examiner should obtain a detailed 
clinical history from the Veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  The examiner should provide 
ranges of motion and describe symptoms to 
include any ankylosis, gait, guarding, 
localized tenderness, limitation of 
motion, malunion of femur, malunion of 
tibia and fibula, pain on use, weakness, 
excess fatigability, and/or 
incoordination, if shown.  

If the Veteran is determined to have 
arthritis of the right hip, the examiner 
should specifically address whether there 
is any relationship between the arthritis 
and the Veteran's service-connected 
stress fracture of the right pubic ramus.  
A complete rationale for all opinions 
expressed must be provided.

4.  Upon completion of the above, 
readjudicate the issue on appeal, to 
include any records that may not have 
been previously considered. 

If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

